Citation Nr: 1760795	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-39 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1959 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
 
A Board Videoconference hearing was held October 2017 before the undersigned Veterans Law Judge.

As a further procedural matter, the Board sees where the Veteran has pursued an appeal on the issue of entitlement to an earlier effective date than February 29, 2012 for the grant of service connection for tinnitus.  In fact, an August 2015 Statement of the Case (SOC) was issued upon this matter.  The Veteran has since advanced another argument in support of an earlier effective date, that of Clear and Unmistakable Error (CUE) within a prior adjudicative determination of the Regional Office in regard to failure to timely decide the original claim for service connection for tinnitus.  It is not immediately clear what is the prior RO decision that the Veteran is contesting, and the Veteran and his representative are encouraged to bring this matter directly to the attention of the Regional Office in more detail if the Veteran intends to pursue 
the matter. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The record shows that the Veteran did not report for his scheduled prior 
VA Compensation and Pension examination in June 2016.  The Veteran has since credibly explained at his October 2017 that he reported to the examination, but they were unable to complete the testing due to some logistical concerns.  The Veteran states this was because he had a cerumen buildup in the ears.  Taking the Veteran's explanation into account, and what would appear to be good cause shown for failure to report, the audiological examination should be rescheduled. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  To ensure that the necessary audiological evaluation can take place, confirm that the Veteran has first been able to address an earlier problem with cerumen buildup in the ears.   

The Veteran's electronic claims folders must be made available to and reviewed by the examiner in conjunction with the examination.  

The examination is requested to comment upon the effects of the Veteran's hearing loss on occupational functioning and daily activities.

2. Review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

3. Readjudicate the matter on appeal based upon all evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

